Name: Commission Regulation (EEC) No 2536/93 of 14 September 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 9 . 93 Official Journal of the European Communities No L 232/31 COMMISSION REGULATION (EEC) No 2536/93 of 14 September 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal September 1993 , as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1680/93 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Articles 10 (5) and 11 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 1680/93 (4) and subsequent amend ­ ing Regulations ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 13 HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 15 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (") OJ No L 159 , 1 . 7. 1993, p. 8 . No L 232/32 Official Journal of the European Communities 15 . 9 . 93 ANNEX to the Commission Regulation of 14 September 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Third countries (*) 0709 90 60 138,13 (2)( !) 0712 90 19 138,13 (2) (') 1001 10 00 69,46 (')( ) 10019091 88,07 1001 90 99 88,07 0 1002 00 00 11 2,35 (*) 1003 00 10 109,82 1003 00 20 109,82 1003 00 80 109,82f) 1004 00 00 88,08 1005 10 90 138,1 3 (2) 0 1005 90 00 138,13 (2)( !) 1007 00 90 142,05 0 1008 10 00 22,05 0 1008 20 00 29,45 0 1008 30 00 29,45 0 1008 90 10 0 1008 90 90 . 29,45 1101 00 00 160,80 0 1102 10 00 196,12 1103 11 30 141,51 1103 11 50 141,51 1103 11 90 183,47 1107 10 11 167,64 1107 10 19 128,01 1107 1091 206,36 1107 10 99 156,94 11072000 181,10 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne . (~) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments , originating in the African, Caribbean and Pacific States . (') Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 1,81 /tonne . (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accor ­ dance with Regulation (EEC) No 715/90 . 0 Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1 180/77 (OJ No L 142, 9. 6 . 1977, p. 10), as last amended by Regulation (EEC) No 1902/92 (OJ No L 192, 11.7. 1992, p. 3), and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10. 12. 1971 , p. 22), as amended by Regulation (EEC) No 560/91 (OJ No L 62, 8 . 3 . 1991 , p. 26). 0 The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triticale). (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (v) Products falling within this code, imported from Poland , Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .